    8:20-cr-00150-RFR-SMB Doc # 47 Filed: 10/20/20 Page 1 of 2 - Page ID # 80



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:20CR150

         vs.
                                                                ORDER ON APPEARANCE FOR
DAJUAN PARKER,                                                 PRETRIAL RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on October 20, 2020 for a Disposition Hearing
regarding Petition for Action on Conditions of Pretrial Release [28], which the defendant denied
violating at his initial appearance on October 2, 2020. Dennis Whelan represented the defendant.
Sean Lynch represented the government.
        The Court took judicial notice of the petition. Both parties were given an opportunity to present
evidence and make argument. After consideration of the parties’ evidence and arguments, the Court
finds there is probable cause that a crime was committed; and clear and convincing evidence that a
condition was violated. Therefore, the Court finds the defendant violated the Order Setting Conditions
of Release [12].
        The government requested an order of revocation and detention. The defendant did not resist
detention. The Court took judicial notice of the violation report. After consideration of the report of
Pretrial Services and the arguments of the parties, and affording the defendant an opportunity for
allocution, the Court finds there is no condition or combination of conditions of release that will assure
that the defendant will not flee or pose a danger to the safety of any other person or the community;
and the defendant is unlikely to abide by any condition or combination of conditions of release. The
government’s request for revocation and detention is granted. The Order Setting Conditions of
Release [12] is revoked and the defendant shall be detained until further order of the court.
        The defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility separate, to the extent practicable, from
persons awaiting or serving sentence or being held in custody pending appeal. The defendant shall
be afforded a reasonable opportunity for private consultation with defense counsel. On order of the
court of the United States or on the request of an attorney for the government, the person in charge
of the correctional facility shall deliver the defendant to the United States Marshal for purpose of an
appearance in connection with a court proceeding.


        IT IS SO ORDERED.
8:20-cr-00150-RFR-SMB Doc # 47 Filed: 10/20/20 Page 2 of 2 - Page ID # 81




   Dated this 20th day of October, 2020.

                                               BY THE COURT:

                                               s/ Susan M. Bazis
                                               United States Magistrate Judge




                                           2
